Citation Nr: 0740667	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05 10-604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1994 to 
September 1995.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a January 2004 rating decision 
rendered by the Fort Harrison, Montana, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for a lumbar spine 
disability on a de novo basis, without addressing the 
question of whether new and material evidence had been 
submitted to reopen a previously denied claim.

As will be discussed in greater detail below, the veteran's 
claim of service connection for a low back disability was 
originally denied in a final March 1996 rating decision.  
Thus, irrespective of the RO's action, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claim of service connection for a lumbar spine 
disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The issue of entitlement to service connection for a lumbar 
spine disability is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  In an unappealed March 1996 rating decision, service 
connection was denied for a low back condition.

2.  Evidence received since the March 1996 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim for service connection for a lumbar 
spine disability.


CONCLUSION OF LAW

Evidence added to the record since the final March 1996 
rating decision is new and material; thus, the claim of 
entitlement to service connection for a lumbar spine 
disability is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  

In light of the favorable decision as it relates to the issue 
of reopening the veteran's claim for service connection, any 
error by VA in complying with the requirements of VCAA is 
harmless.  As noted above, the underlying claim of service 
connection is being REMANDED to the AMC for further 
development.

Factual Background

The veteran served on active duty as an engineer equipment 
mechanic.  In July 1995, the veteran was released from duty 
due to a diagnosis of patellar tendinitis and osteonecrosis 
in the medial tibial plateau.  The veteran's service medical 
records did not reveal any complaints, findings or diagnoses 
of back pain.  

The veteran submitted a request for service connection for 
patellar tendinitis and osteonecrosis in the medial tibial 
plateau in October 1995.  That same month, the veteran was 
afforded a VA compensation and pension examination.  During 
this examination, the veteran reported that he walked with a 
limp and pain, and that because of his knee he started having 
back pain.  The veteran was diagnosed with patellar 
tendinitis in the left knee, osteonecrosis in the medial 
tibial plateau and low back pain secondary to favoring the 
left knee.  It was noted, during this exam, that the veteran 
bent down fairly well with full range of motion of the lumbar 
spine in all directions noted.  

In March 1996, the veteran was granted service connection for 
his left knee disability with an evaluation of 10 percent 
effective September 16, 1995.  The veteran was denied service 
connection for his low back condition.  The veteran did not 
express disagreement with that denial within one year of 
receiving notice.

However, in June 2003, the veteran then submitted an informal 
claim of service connection for a back disability, claiming 
that his back condition was secondary to his left knee 
disability.  In a separate statement, the veteran claimed 
that he did not remember any serious injury to his back 
during or after service. 

The veteran had many MRI's and x-rays of the lumbar spine 
from January 2003 to February 2005.  In a September 2003 VA 
examination, the examiner noted that the MRI and x-rays 
showed developmental anomolies that included a mild 
spondylolisthesis, spina bifida and formaninal stenosis.  
After examining the veteran's record and consulting a VA 
orthopedic surgeon, the examiner found that the low back pain 
condition was congenital or developmental and not caused by 
or aggravated by the left knee.  The examiner also noted 
that, although the veteran did not have any history of trauma 
to the lower back, he had a leg discrepancy of 1 cm.  In a 
separate January 2004 statement, the VA orthopedic surgeon 
also opined that the veteran's left knee condition did not 
cause nor accelerate his spondylolisthesis.  

In January 2004, Dr. Benjamin Clack, a private chiropractor, 
who treated the veteran  for spinal and lower extremity 
complaints stemming from severe degenerative disc disease, 
degenerative joint disease, and osteoarthrosis of the lumbar 
spine, opined that the veteran's condition was exacerbated 
and accelerated, if not caused by his prior history of 
osteonecrosis of the left medial tibial plateau in 
conjunction with patellar tendinitis.  In an April 2004 
neurological consultation, it was reported that the veteran 
had grade 1, L5-S1 spondylolisthesis, right greater than left 
L5 foraminal stenosis, right S1 radioculopathy and mechanical 
low pain secondary to the spondylolisthesis.  

The veteran had a L5-S1 PLIF operation in December 2004.  In 
January 2005, it was noted that the veteran still experienced 
back pain but the pain had decreased 50 percent compared to 
the pain before surgery.  A March 2006 bone imaging of the 
entire body revealed increased uptake at L5-S1 in a pattern 
consistent with recent surgery, compression fracture and 
degenerative joint disease.  It was also reported that there 
was an increased uptake in the sacrum of uncertain etiology.  
The results showed interval development of lesion of L5-S1 
and sacrum which may represent postoperative or degenerative 
change.  

        Legal Criteria 

A.  New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  For 
claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2007).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
incorporate the holding in Allen v. Brown, 7 Vet. App. 439 
(1995).  The new provision states that this includes 
situations when there has been aggravation of a veteran's 
nonservice-connected condition that is proximately due to or 
the result of a service-connected disability, and not due to 
the natural progress of the nonservice-connected disease.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
See 38 C.F.R. § 3.310, 71 Fed. Reg. 52744 (Sept. 7, 2006).

Analysis

The veteran has alleged that he is entitled to service 
connection for his low back condition because it was caused, 
or aggravated, by his service connected left knee disability.  
The veteran served on active duty as an engineer equipment 
mechanic in the Gulf War.  In July 1995, the veteran was 
released from duty due to a diagnosis of patellar tendinitis 
and osteonecrosis in the medial tibial plateau.  In a March 
1996 rating decision, the veteran was granted service 
connection for his left knee disability.  

In the March 1996 rating decision, the RO also denied service 
connection for a low back condition.  He did not appeal this 
decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 
3.156.

Since filing to reopen his claim, the veteran has submitted a 
statement from a private chiropractor, Dr. Benjamin Clack, 
who opined that the veteran's spine disability, which was 
characterized as severe degenerative disc disease, 
degenerative joint disease, and osteoarthrosis of the lumbar 
spine, was exacerbated and accelerated, if not caused by his 
prior history of osteonecrosis of the left medial tibial 
plateau in conjunction with patellar tendinitis.  

The Board finds that this opinion constitutes new and 
material evidence in that it is not cumulative nor redundant 
of previously submitted evidence, and it appears to raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that new and material evidence 
has been submitted to reopen his claim.  To this extent, the 
benefit sought on appeal is granted.

Having reopened the veteran's claim, the Board finds that 
further development is necessary before this claim can be 
adjudicated.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a lumbar spine 
disability is reopened.




REMAND

In this case, the Board is presented with conflicting 
opinions regarding the etiology of the veteran's low back 
condition.  The veteran's private chiropractor has opined 
that the veteran's low back condition was exacerbated and 
accelerated, if not caused by, his prior history of 
osteonecrosis of the left medial tibial plateau in 
conjunction with patellar tendonitis.  He characterized the 
spine disability as stemming from severe degenerative disc 
disease, degenerative joint disease, and osteoarthrosis.  

In a September 2003 VA examination, a VA nurse practitioner, 
after consulting with a VA orthopedic surgeon, noted that 
recent MRI and x-ray studies had shown evidence of mild 
spondylolisthesis, spina bifida, and foraminal stenosis.  The 
examiner concluded that his low back condition was congenital 
or developmental, and not caused by or aggravated by the left 
knee.  The examiner also noted that, although the veteran did 
not have any history of trauma to the lower back, he had a 
leg discrepancy of 1 cm.  In a separate January 2004 
statement, the VA orthopedic surgeon also opined that the 
veteran's left knee condition did not cause nor accelerate 
his spondylolisthesis.  The physician noted that he had seen 
the veteran in the past for his back problems.

Following this examination, the veteran had a L5-S1 PLIF 
operation in December 2004.  In January 2005, it was noted 
that the veteran still experienced back pain but the pain had 
decreased 50 percent compared to the pain before surgery.  A 
March 2006 bone imaging of the entire body revealed increased 
uptake at L5-S1 in a pattern consistent with recent surgery, 
compression fracture and degenerative joint disease.  It was 
also reported that there was an increased uptake in the 
sacrum of uncertain etiology.  The results showed interval 
development of lesion of L5-S1 and sacrum which may represent 
postoperative or degenerative change.  

Given these subsequent developments with respect to the 
claimed back disability, the Board finds that another VA 
examination is warranted to clarify the nature of the 
veteran's current back disability, and the degree, if any, 
that the disability is caused or aggravated by the veteran's 
left knee disorder.

Accordingly, this case is REMANDED for the following:

1.  Obtain the most recent VA treatment 
records regarding the low back or lumbar 
spine, and associate those records with 
the claims file.

2.  Schedule the veteran for an 
appropriate examination.  The claims 
folder must be reviewed by the examiner 
in conjunction with the examination, and 
the examiner must state in the 
examination report that the claims folder 
was so reviewed.  The examiner should 
conduct a thorough examination of the 
spine, and diagnosis any pathology found.  
As to each disability found on 
examination, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
disability is caused or aggravated his 
service-connected left knee disability.  
If it is found that the disorder has been 
aggravated, but was not caused, by the 
service-connected knee disability, an 
opinion must be provided for each such 
disorder addressing (a) the baseline 
level of preexisting disability prior to 
aggravation by the service-connected 
disability and (b) the current level of 
any impairment attributable to the 
service-connected disability.  All 
special studies deemed necessary to 
answer these questions must be conducted.  
The examiner should provide a complete 
rationale for all opinions expressed.

3.  Thereafter, readjudicate the claim of 
entitlement to service connection for a 
lumbar spine disability.  If the benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case, and 
afford the veteran and his representative 
time in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


